Case: 3:19-cr-00137-WHR Doc #: 629 Filed: 08/13/21 Page: 1 of 1 PAGEID #: 3606




                           rN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRJCT OF OHIO
                                     WESTERN DIVISION


UN ITED STA TES OF AMERICA

                       Plaintiff              :CaseNo. 3: 19-CR-1 37

                    vs.                       :HONORABLE WALTER H. RICE

Pope, Savon

                          Defendant



                          ORDER AM ENDING BOND CONDITIONS



 For good cause shown, the Court hereby amends the bond conditions filed in this matter on
 March 30, 2020 and adds the following condition:

     1. Participate in one ofthe following location restriction programs and abide by all the
        requirements ofthe program which will include electronic monitoring. Home Detention.
        You are restricted to your residence every day as directed by Pretrial Services Office or
        supervising officer.

     2. The defendant has preapprovalfrom the Court to transport his children to and from
        school when needed.


     3. The defe ndant must receive approval for all other requested movement.




 All other bond conditions remain in full force and effect.




 Date:08/12/202 1
                                               HONORABLE WALTER H. RICE
                                               UNITED STATES DISTRICT JUDGE
